Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicants response to this Office action must include the removal of all of the text present in canceled claims 12 and 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8, 10, 11, 13, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2016/0126475). 
Claim 1: Lee et al. teaches an organic electroluminescent device which is comprised of an anode, a hole transport region, an emission region, an electron transport region, and a cathode.  The emission region is taught and exemplified to include a mixture of two host materials which are designed to have good electron and hole balance within the emission layer, allowing for an even distribution of excitons within the emissive layer (paragraph 0143).  Table 1 shows several device examples which include examples 3-6, which are drawn to an organic electroluminescent device wherein the emission layer is comprised of a first host compound (compounds 4 or 11), a second host compound (compound 103), and Ir(ppy)3 as a dopant.  Lee et al. additionally teaches that the emission layer may be formed using solution methods, such as spin coating and ink-jet printing (paragraph 0189).  Such deposition methods inherently require a mixture of the three compounds used to prepare the emission layers in Table 1.  The structure of compounds 4 and 11 are taught by Lee et al. on pages 27 and 28, respectively.  As applied to general formula (1) of claim 1, ring A is equal to phenyl for both compounds, variables R1 and R2 are equal to hydrogen, ring B is equal to azaphenanthrene, variable R3 is equal to hydrogen, and variable Ar1 is equal to a group which has an electron-accepting moiety (imidazole-substituted moiety in compound 4 and a triazinyl-substituted moiety in compound 11).  The structure of compound 103 of Lee et al. is taught on page 29.  As applied to general formula (2) of claim 1, variable Ar2 is a triphenylene group, variable n is equal to 1, and variable D is an electron-donating group, specifically a phenyl-substituted carbazole moiety which is bonded to the triphenylene moiety via a m-phenylene linker.  Preparing an emission layer via solution-based methods from examples 3-6 is at once envisaged given the teachings of Lee et al. and would inherently require preparing an organic mixture which anticipates all of the limitations of claim 1. 
Claim 3: Variable Ar1 in compounds 4, 11, and 103 include a group from the list of structural groups in claim 3.  For compound 4, the fourth group is satisfied, for compound 11, the second group is satisfied, and for compound 103, the last group is satisfied.  
Claim 4: Variable Ar1 in compounds 4 and 11 comprise at least a phenyl group, which satisfies the fifth group of claim 4.  Variable Ar2 in compound 103 comprises a triphenylene group, which satisfies the third from the last structure recited in claim 4. 
Claim 5: Variable Ar1 in compounds 4 and 11 comprise the sixth and fourteenth groups as recited in claim 5.
Claim 6: The electron donating group in compound 103 includes a group satisfying the seventh group as recited in claim 6.
Claim 7: The weight ratios of the first and second host materials as shown in Table 1 in each of examples 3-6 falls is 25:65 and 15:75.  The molecular weights of compounds 4, 11, and 103 are sufficiently close that the molar ratio would inherently fall within the 1:9 to 9:1 ratio as recited in claim 7.
Claim 8: For claim 8, examples 15 and 16 will be relied upon.  Examples 15 and 16 employ compounds 4 and 120 as a first and second host material.  The approximate molecular weight of compound 4 is 664 g/mol and the approximate molecular weight of compound 120 is 640 g/mol, which satisfies the limitation that the molecular weight difference between compounds H1 and H2 is less than or equal to 100 Daltons.  
Claim 10: All of the device examples shown in table 1 further include a phosphorescent emitter in the emission layer, thereby anticipating claim 10.
Claim 11: As stated above in the rejection of claim 1, solution deposition methods would inherently require a mixture of compounds H1, H2, and the dopant material, and at least one solvent, thereby anticipating claim 11. 
Claim 13: Table 1 is drawn to an organic electronic device which satisfies all of the limitations of claims 13 and 14.
Claim 18: Variable Ar1 in compound 11 satisfies the first group recited in claim 19 with variables Ar4 and Ar6 equal to phenyl.
Claim 19: For claim 19, compound 119 is relied upon.  While Lee et al. does not exemplify an organic light-emitting device which is comprised of compound 119 as a host material, the preparation of an emitting layer which is comprised of any one of the explicitly taught host materials 101 through 124 is at once envisaged.  Compound 119 satisfies the first structure recited in claim 19 with variables R4 being equal to phenyl, and variable R5 being equal to an aromatic hydrocarbon group having 42 ring atoms.

Claims 1-8, 10, 11, 13, 14, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (KR 2017141987, cited on Applicants information disclosure statement, filed on 6/18/20).  A machine translation of this document is provided with this Office action and relied upon for citation purposes.
Claim 1: Lee et al. teaches organic light-emitting devices which are comprised of an anode, a hole transport region, an emission region, an electron transport region, and a cathode.  The emission region is comprised of a light emitting layer comprising a mixture of two host materials and a phosphorescent dopant as shown in Table 1 (paragraph 0419 of the original and page 32 of the translation).  Lee et al. teaches that the layers of the organic light-emitting device may be applied via a deposition process or a solution process (page 19 of the translation).  A solution process would inherently require that an organic mixture comprising the two host materials and dopant material would be prepared and applied to the device substrate.  Examples 1-5 of Lee et al. comprise a first host and a second host, taught to be compounds 117 and 1, compounds 118 and 9, compounds 119 and 16, compounds 120 and 20, and compounds 121 and 32, respectively.  The structures of compounds 1, 9, 16, 20, and 32 all satisfy general formula (1) of claim 1 with variable Ar1 being an electron-accepting group (triazine for compounds 1, 9, 16, and 20 and diazadibenzofuran for compound 32), and each of compound 1, 9, 16, 20 and 32 have one of rings A and B equal to phenyl and the other of rings A and B equal to triphenyl.  Compounds 117-121 satisfy general formula (2) of claim 1 with variable Ar2 being equal to a carbazole moiety, variable D being equal to an electron donating carbazole or benzopyrrole moiety, and variable n being equal to 1.  
Claim 2: The phenyl and triphenylene groups for A and B in compounds 1, 9, 16, 20, and 32 also anticipate the first and second to last groups as recited in claim 2.
Claims 3 and 4: Variables Ar1 and Ar2 are comprised of one or more structural groups which are recited in claim 3, and also include groups satisfying the third to last structure of claim 4 and the fifth structure of claim 4.
Claim 5: The triazine electron-accepting group in compounds 1, 9, 16, and 20 satisfy claim 5 as well.
Claim 6: The carbazole electron-donating groups present in compounds 117-120 include a group which is recited in claim 6.
Claim 7: The two host materials taught in table 1 are mixed at a 1:1 ratio.  Whether or not this refers to a molar ratio or a weight ratio, the molecular weight ranges of the first host and the second host are sufficiently close together that if table 1 referred to a weight ratio, the molar ratio would not be significantly different, and a 1:1 weight ratio would inherently include a molar ratio within the broad 1:9 to 9:1 molar ratio range of claim 7.
Claim 8: Device example 3 of Lee et al. employs a mixture of compounds 119 and 16.  The approximate molecular weights of compounds 119 and 16 is 636 and 688 g/mol, respectively, which his less than 100 Daltons, thereby satisfying claim 8.
Claim 10: The emission layers taught in table 1 include a phosphorescent dopant, thereby satisfying claim 10.
Claim 11: The application of the emission layers taught in table 1 via a solution process, which is included in the teachings of Lee et al. would satisfy claim 11. 
Claims 13 and 14: Lee et al. teaches an organic electronic device satisfying the limitations of claims 13 and 14 as described in claim 1 above.
Claim 18: Compounds 1, 9, 16, and 20 of Lee et al. include a triazene moiety which satisfies claim 18.
Claim 19: Compounds 117-120 of Lee et al. satisfy the third structure recited in claim 19.

Allowable Subject Matter
Claims 9, 16, 17, and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The compound mixtures taught by both Lee et al. references above do not teach that the difference in the sublimation temperatures between compound H1 and H2 are within 30 K as required by claim 9 or the energy level limitations as required by claim 22.  While it is possible that one or more of the compound mixtures taught by the Lee et al. references satisfies this limitation, the case for anticipation or obviousness cannot be made against claims 9 and 22.  Further, the Lee et al. references do not teach or suggest the structural limitations as recited in claims 16, 17, 20, and 21.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766